        Case 4:19-cv-00100-BLW Document 32 Filed 06/16/20 Page 1 of 6




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO

 ROCCO CHACON,
                                             Case No. 4:19-cv-100-BLW
        Plaintiff,
                                             MEMORANDUM DECISION &
         v.                                  ORDER

 RALPH POWELL, individually and
 in his official capacity as Director of
 the Idaho State Police; ERIC
 DAYLEY, individually and in his
 official capacity as Captain of Idaho
 State Police, District 5; LEE
 EDGLEY, individually and in his
 official capacity; BRADY BARNES,
 individually and in his official
 capacity; PAUL GILBERT,
 individually and in his official
 capacity; PAUL OLSEN, individually
 and in his official capacity; MARCUS
 GRAHAM, individually and in his
 official capacity; and TOM
 SELLERS, individually and in his
 official capacity,

        Defendants.



                               INTRODUCTION

      Before the Court is Defendants’ Motion to Dismiss for Failure to Comply

with Court Order. Dkt. 30. Plaintiff has not responded to the motion. For the




MEMORANDUM DECISION & ORDER - 1
        Case 4:19-cv-00100-BLW Document 32 Filed 06/16/20 Page 2 of 6




reasons that follow the Court will grant the motion and dismiss this case with

prejudice.

                                 BACKGROUND

      On March 27, 2019, Plaintiff Rocco Chacon, through counsel, filed a

complaint against the above-named defendants alleging excessive force and failure

to train in violation of his Fourth Amendment rights. Dkt. 4. On August 9, 2019,

the Court granted Defendants’ motion to dismiss Defendants State of Idaho and

Idaho State Police, including the official capacity claims against the above-named

defendants. Dkt. 14. On November 19, 2019, the Court granted Chacon’s first

counsel’s motion to withdraw. Dkt. 21, 22. On March 1, 2020, Defendants Olsen,

Graham, and Sellers filed a motion for summary judgment. Dkt. 23. In their

motion, defendants Olsen, Graham, and Sellers argued that they could not have

violated Chacon’s rights because they never fired their guns during the stop

leading to Chacon’s arrest. On March 12, 2020 Defendant Powell filed a motion

for summary judgment arguing that Powell was not involved in the stop and there

were no facts in dispute which would support his personal liability. Dkt. 26-2.

Chacon has not filed a response to either motion.

      On March 9, 2020, Chacon’s second retained counsel moved to withdraw.

The Court granted the motion to withdraw on March 11, 2020. In its order the

Court advised Chacon that if he failed to appear, personally or through counsel,

MEMORANDUM DECISION & ORDER - 2
        Case 4:19-cv-00100-BLW Document 32 Filed 06/16/20 Page 3 of 6




within 21 days, that failure would be grounds for dismissal of his claims with

prejudice. On March April 2, 2020, Chacon filed a motion for extension of time to

retain counsel or appear personally. Dkt. 28. The Court granted this motion and

again advised Chacon that if he failed to enter an appearance, either personally or

through counsel, by May 4, his case may be dismissed with prejudice. Dkt. 29.

Chacon has not filed any pleadings since his motion for extension of time.

      On May 11, 2020, all named Defendants filed a motion to dismiss for failure

to comply with court order. Dkt. 30. On May 12, 2020, the Court sent a notice to

Chacon informing him that if he failed to respond within 21 days the court may

dismiss his entire case for failure to prosecute. Dkt. 31. Chacon has not filed a

response to the motion to dismiss. Defendants also state that Chacon’s responses to

their discovery requests have been overdue for six months. Id.

                               LEGAL STANDARD

       District courts have inherent power to control their dockets and may impose

sanctions, including dismissal, in the exercise of that discretion. Hamilton Copper

& Steel Corp. v. Primary Steel, Inc., 898 F.2d 1428, 1429 (9th Cir.1990) (citations

omitted). The Ninth Circuit has advised district courts to consider the following

prior to involuntarily dismissing a case:

       We have repeatedly upheld the imposition of the sanction of
       dismissal for failure to comply with pretrial procedures mandated by
       local rules and court orders. Buss v. Western Airlines, Inc., 738 F.2d
       1053 (9th Cir.1984), cert. denied, 469 U.S. 1192, 105 S.Ct. 968
MEMORANDUM DECISION & ORDER - 3
       Case 4:19-cv-00100-BLW Document 32 Filed 06/16/20 Page 4 of 6




      (1985); Chism v. National Heritage Life Insurance Col, 637 F.2d
      1328 (9th Cir. 1981); Transamerica Corporation v. Transamerica
      Bancgrowth Corp., 627 F.2d 963 (9th Cir.1980). However, because
      dismissal is such a severe remedy, we have allowed its imposition in
      these circumstances only after requiring the district court to weigh
      several factors: (1) the public's interest in expeditious resolution of
      litigation; (2) the court's need to manage its docket; (3) the risk of
      prejudice to the defendants; (4) the public policy favoring
      disposition of cases on their merits and (5) the availability of less
      drastic sanctions. Henderson, at 1423 and 1424; Ash v. Cvetkov, 739
      F.2d 493, 496 (9th Cir.1984), cert. denied, 470 U.S. 1007, 105 S.Ct.
      1368 (1985); Mir v. Fosburg, 706 F.2d 916, 918 (9th Cir.1983).

Thompson v. Housing Authority of City of Los Angeles, 782 F.2d 829, 831-32

(9th Cir.), cert. denied, 479 U.S. 829 (1986).

                                    ANALYSIS

      The Court finds that dismissal of this action for Chacon’s failure to

prosecute is appropriate. The first two Thompson factors are a matter of court

discretion based on the facts and procedural history of the case. See Yourish v.

Cal. Amplifier, 191 F.3d 983, 990 (9th Cir. 1999) (The district judge is in the best

position to decide when delay in a particular case interferes with docket

management and the public interest). This action has been pending for over a year,

and Chacon has not pursued this case for two months. In fact, since filing the

motion for extension of time, Chacon has filed nothing further to indicate that he

wishes to pursue this case. “The court cannot manage its docket if it maintains

cases in which parties failed to litigate their cases.” U.S. ex rel. Graybar Elec.

Co., Inc. v. Miller/Watts, 2012 WL 396457 *1 (E.D. Cal. 2012). Accordingly, the
MEMORANDUM DECISION & ORDER - 4
       Case 4:19-cv-00100-BLW Document 32 Filed 06/16/20 Page 5 of 6




first two factors weigh in favor of dismissal.

      As to the third factor, the risk of prejudice to the Defendants, Plaintiff’s

failure to respond to the pending motion to dismiss, and motions for summary

judgment, impedes the Defendants’ ability to proceed to trial and interferes with

the rightful decision of this case. See Malone v. U.S. Postal Service, 833 F.2d

128, 131 (9th Cir. 1987). This factor therefore favors dismissal as well.

      The fourth factor – public policy favoring disposition of cases on their

merits – normally weighs against dismissal. However, a case that is stalled by “a

party’s failure to comply with deadlines and discovery obligations cannot move

forward toward resolution on the merits.” In re PPA Products Liability, 460 F.3d

1217, 1228 (9th Cir. 2006). Thus, “this factor ‘lends little support’ to a party

whose responsibility it is to move a case toward disposition on the merits but

whose conduct impedes progress in that direction.” Id. The Court finds this

factor has little weight in actions such as this one where Plaintiff has been

unable or unwilling to pursue his claim against the Defendants.

      The final factor is the availability of less drastic sanctions. But at this

stage in the proceedings, “there is little available to the court which would

constitute a satisfactory lesser sanction while protecting the court from further

unnecessary expenditure of its scarce resources.” U.S. ex rel. Graybar Elec. Co.,

Inc., 2012 WL 396457 at *2 (E.D. Cal. Feb. 7, 2012). Moreover, the Court

MEMORANDUM DECISION & ORDER - 5
       Case 4:19-cv-00100-BLW Document 32 Filed 06/16/20 Page 6 of 6




repeatedly warned Chacon that a failure to respond in a timely manner would

result in dismissal of his claims with prejudice. Having weighed all five factors

for involuntary dismissal, the Court concludes that this action will be dismissed

with prejudice for Chacon’s failure to prosecute this case.

                                     ORDER

IT IS ORDERED that Defendants’ Motion to Dismiss (Dkt. 30) is GRANTED

and this case shall be DISMISSED WITH PREJUDICE.



                                             DATED: June 16, 2020


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




MEMORANDUM DECISION & ORDER - 6
